 8:10-cv-00187-JFB-CRZ Doc # 981 Filed: 12/11/20 Page 1 of 1 - Page ID # 39159




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

EXMARK MANUFACTURING                      )            Case No. 8:10cv187
COMPANY, INC.                             )
              Plaintiff,                  )                ORDER TO DESTROY
                                          )
              vs.                         )
                                          )
                                          )
BRIGGS & STRATTON                         )
CORPORATION,                              )
               Defendant.                 )


       Counsel for the plaintiff notified the court on December 10, 2020 that counsel

wishes the following exhibits held by the court in this matter to be destroyed.



       Plaintiff’s Trial Exhibits from September 8-18, 2015; October 21-22, 2015;

                                and December 11-18, 2018



       Pursuant NECivR 79.1(f) or NECrimR 55.1(g), if counsel fails to show cause why

the exhibits should not be destroyed, the clerk’s office is directed to destroy the above-

listed exhibits 14 days from the date of this order.

       IT IS SO ORDERED.

       DATED: December 11, 2020



                                                  BY THE COURT



                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge

                                                                Exhibits-Order_to_Destroy.docx
                                                                             Approved 12/17/15
